are not belied by the record and, if true, would entitle him to relief.
                   Hargrove v. State, 100 Nev. 498, 502, 686 P.2d 222, 225 (1984).
                               First, Smith argues that the district court erred by not
                   conducting an evidentiary hearing and denying his claim that, prior to his
                   decision to represent himself, counsel was ineffective for failing to move to
                   suppress a photographic lineup. The district court denied this claim
                   because Smith could have moved to suppress the lineup once he began
                   representing himself and he was unable to fault prior counsel for his own
                   errors. Smith correctly asserts that because he assumed representation
                   the day before trial, any attempt to suppress the lineup would have been
                   untimely and the district court would have been within its discretion to
                   deny it on that basis. See EDCR 3.20(a); EDCR 3.28. However, because
                   Smith failed to demonstrate that the outcome at trial would have been
                   different even if the photographic lineup had been suppressed, we
                   conclude that the district court did not err by denying this claim without
                   conducting an evidentiary hearing. See Wyatt v. State, 86 Nev. 294, 298,
                   468 P.2d 338, 341 (1970) (affirming a decision of the district court if it
                   reaches the right result).
                               Second, Smith argues that the district court erred by denying
                   his claim that appellate counsel was ineffective for failing to successfully
                   argue that the State violated Brady v. Maryland, 373 U.S. 83 (1963), and
                   that the violation caused him prejudice. The district court denied this
                   claim because appellate counsel argued that the State violated Brady and
                   addressed prejudice and Smith failed to demonstrate the manner that
                   counsel should have argued the claim which would have had a reasonable
                   probability of success on appeal. We conclude that Smith failed to
                   demonstrate that district court erred by denying this claim. See Mazzan V.

SUPREME COURT
           OF
          NEVADA

                                                         2
(o)   1947A


      •                                                                       1,777,14;77
Warden, 116 Nev. 48, 67, 993 P.2d 25, 37 (2000) (summarizing the
components necessary to show a Brady violation).
            Third, Smith argues that the district court erred by denying
his claim that appellate counsel was ineffective for failing to raise trial
counsel's ineffectiveness on direct appeal. The district court denied this
claim because raising trial counsel's ineffectiveness on direct appeal would
have been inappropriate. See Feazell v. State, 111 Nev. 1446, 1449, 906
P.2d 727, 729 (1995). We conclude that the district court did not err by
denying this claim.
            Having considered Smith's contentions and concluded that
they lack merit, we
            ORDER the judgment of the district court AFFIRMED.




                                                                      J.
Douglas                                    Saitta


cc: Hon. Doug Smith, District Judge
     Law Offices of Martin Hart, LLC
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                     3